Filed 9/30/14 P. v. Brice CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H040257
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. Nos. C1102951, C1348955)

         v.

DERRICK DEMONT BRICE,

         Defendant and Appellant.



         In accordance with a plea agreement, defendant Derrick Demont Brice pleaded no
contest in case number C1102951 (hereafter “the grand theft case”) to three felonies
arising out of a scheme to fraudulently obtain gift cards from retailer Target and to use
the gift cards to “purchase” merchandise. The felonies included one count of second
degree burglary (Pen. Code, §§ 459, 460, subd. (b); unless otherwise stated, all further
statutory references are to the Penal Code), one count of grand theft (§§ 484, 487, subd.
(a)), and one count of conspiracy to commit grand theft (§§ 182, subd. (a)(1), 484, 487,
subd. (a)). As part of the same plea agreement, defendant pleaded no contest to one
felony count of failure to appear while released on bail (§ 1320.5) in case number
C1348955 (hereafter “the failure to appear case”). In both cases, defendant also admitted
enhancement allegations that he had two prior convictions that qualified as strikes under
the Three Strikes Law (§§ 667, subds. (b)-(i); 1170.12) and one prior conviction for
which he had served a prison term (§ 667.5, subd. (b)). In exchange for defendant’s plea,
the prosecution agreed to a prison term of four years “top.” The court sentenced
defendant to 32 months in prison in the grand theft case. In the failure to appear case, the
court reduced the charge to a misdemeanor, sentenced defendant to 100 days in jail, and
deemed the sentence served in light of defendant’s custody credits. The court imposed
fines and fees in both cases, which are not at issue in this appeal. The court also ordered
defendant to pay $16,649.63 in victim restitution to Target in the grand theft case.
       Defendant challenges the victim restitution order, arguing that (1) the order should
be reduced to $3,850.37 because Target did not provide receipts or other documentary
evidence supporting a loss in excess of this amount; and (2) the undocumented
$12,779.26 portion of the restitution order should be reversed because there is no
evidence that it was the result of defendant’s crimes. We conclude that the prosecution
made a sufficient prima facie showing to support the restitution order that shifted the
burden to defendant to present evidence refuting the amount claimed, which he failed to
do. We also hold that there was substantial evidence that the conspiracy to which
defendant pleaded no contest included thefts at more than one store. Finding no abuse of
discretion, we will affirm the judgment.

                                           FACTS1

Grand Theft and Conspiracy to Commit Grand Theft (Case No. C1102951)

       On January 5, 2009, Eddingel Recaido was working as a sales associate in the
electronics department at the Target store on Capitol Avenue in San José. Around 7:00
p.m., Recaido received a telephone call from a woman who identified herself as a Target


       1
         The facts are taken from the evidence presented at the preliminary hearing, the
probation report (which contained information from the police report), and defendant’s
motion under People v. Superior Court (Romero) (1996) 13 Cal.4th 497 (Romero).
                                             2
employee. The caller seemed to be familiar with Target procedures. The caller told
Recaido that a customer had recently deposited $8,000 at a Target kiosk to purchase four
Target gift cards in the amount of $2,000 each and that the $8,000 would be transferred to
Recaido’s store electronically. The caller described the female customer, who was
waiting in the electronics department, and instructed Recaido to give the gift cards to the
customer. Recaido completed the transaction as instructed. Recaido testified that the
$8,000 was never transferred to his store.
       Approximately 30 minutes later, Recaido saw defendant make a large purchase
from another sales associate in the electronics department using two $2,000 gift cards.
Defendant bought three iPads, a Bose “boom box,” a flat screen television, and an MP3
player; the total cost of the items was $3,850.37. After defendant left the store, Recaido
checked the identification numbers on the gift cards and determined that defendant had
used two of the four cards Recaido had just given the female customer. Recaido reported
the incident to Target’s asset protection department, which started an investigation.
Target reported the incident to San José Police on January 8, 2009. (Target also
cancelled the two unredeemed gift cards that Recaido had issued on January 5, 2009.)
       In 2009, Target assets protection investigator Don Hanlon investigated a series of
thefts that occurred in December 2008 and January 2009 involving the fraudulent
acquisition and use of gift cards at Target stores in “several cities in the San Francisco
Bay Area.” In each case the modus operandi was similar to that used in the Capitol
Avenue store in San José: a woman called the electronics department, claimed to be a
Target employee, and instructed an actual Target employee to issue three or four gift
cards in the amount of $2,000 each to a “ ‘customer,’ ” who would obtain the gift cards
without paying for them. Later, another person would purchase electronics and other
items with the gift cards. According to Hanlon’s notes—which defendant attached to his
Romero motion—$21,000 in gift cards were obtained from three different Target stores
in this manner. The prosecution noted that the scam was carried out at the Daly City
                                              3
store on December 26, 2008, the San Leandro store on January 2, 2009, and the Capitol
Avenue store in San José on January 5, 2009 (the incident described above). The
prosecution also noted there was an unsuccessful attempt to perpetrate the same scheme
at a Target store in Pinole on January 7, 2009. Target surveillance identified “the vehicle
[that] was used in multiple thefts” (a Dodge Durango) and a records check revealed that
the Durango was registered to defendant.
       At the time of the offenses, defendant was on parole. Six months after the theft at
the San José Target store, San José Police Officers David Moody and Mike Roberson and
Daly City Police Officer Joe Bocci interviewed defendant in the presence of his parole
agent at the parole office in Oakland. The officers’ objectives were to have defendant
identify himself in photographs obtained from Target’s surveillance video and to identify
the two women involved in the scam. Defendant identified himself in surveillance photos
“as the person who made the purchases with the stolen gift cards.” In particular,
defendant identified himself in photos that showed him standing at the electronics counter
and “pushing on a cart full of stuff” at the Capitol Avenue store in San José on January 5,
2009. Defendant said he met the two women at a strip club in San Francisco. The
women provided the gift cards and asked him to buy particular items for them.
Defendant told the officers he used gift cards the two women provided him at several
different Target locations throughout the Bay Area. In his Romero motion, defendant
argued that he “was essentially the hired muscle”; he would “purchase large electronic
items, and transport those items for the ladies in his truck.” In return, the women allowed
defendant to keep one of the televisions and some of the gift cards that had balances
remaining on them. Defendant also gave some of the gift cards to members of his family,
two of whom he identified in surveillance photos that were taken when those family
members used the cards.




                                             4
Failure to Appear (Case No. C1348955)

       After his arrest in the grand theft case, defendant posted bail. On October 25,
2011, he failed to appear for a hearing in the grand theft case and a bench warrant was
issued. He was arrested on the bench warrant on November 13, 2012—more than a year
after he failed to appear—and was taken into custody.

                                 PROCEDURAL HISTORY

       The prosecution filed its original complaint in the grand theft case in March 2011.
The complaint contained two felony counts arising out of the events at the San José
Target store on January 5, 2009: one count of second degree burglary (§§ 459, 460,
subd. (b)) and one count of grand theft (§§ 484, 487, subd. (a)). The complaint also
contained enhancement allegations that defendant had one prior conviction within the
meaning of the Three Strikes Law (§§ 667, subds. (b)-(i), 1170.12) and one prison prior
(§ 667.5, subd. (b)).
       A warrant was issued for defendant’s arrest in March 2011 and he was arrested in
July 2011. Defendant posted bail the following day.
       On October 25, 2011, the prosecution filed a first amended complaint, which
contained the same allegations as before, but added enhancement allegations that
defendant had a second strike prior (§§ 667, subds. (b)-(i), 1170.12). That same day,
defendant failed to appear for a hearing and a bench warrant issued for his arrest.
Defendant eluded police for over a year; he was arrested on the bench warrant on
November 13, 2012.
       The court conducted a preliminary hearing in December 2012. The witnesses
included Target sales associate Recaido and San José Police Officer Moody. Defendant
was held to answer on the charges in the amended complaint.



                                             5
       In December 2012, the prosecution filed an information that contained the same
charges as the complaints: one count of second degree burglary (§§ 459, 460, subd. (b))
and one count of grand theft (§§ 484, 487, subd. (a)) arising out of the theft at the San
José Target store on January 5, 2009. But the information added a third count alleging
that “between December 26, 2008 and January 12, 2009, in the County of Santa Clara,”
defendant “did conspire together and with others to commit” grand theft. The
information alleged three overt acts in furtherance of the conspiracy, all occurring “on or
about 12/26/08-1/12/09” “at and in the County of Santa Clara.” The conspiracy count
alleged as overt acts that unnamed persons “deceived Target employee [sic] regarding the
issuance of gift cards,” and “obtained fraudulently gift cards,” and that defendant “[u]sed
fraudulently obtained gift cards and stole electronic items.”
       The information contained the same enhancement allegations as the amended
complaint: two strike priors and one prison prior. The strike priors were based on two
1993 convictions for assault with a deadly weapon other than a firearm (§ 245,
subd. (a)(1)).2 The prison prior was based on a 2008 conviction for receiving stolen
property (§ 496, subd. (a)).
       On January 25, 2013, the prosecution filed a new and separate complaint alleging
one felony count of failure to appear (§ 1320.5). This complaint contained the same
enhancement allegations as the information in the grand theft case.
       At a change of plea hearing in May 2013, defendant pleaded no contest to all of
the charges in both cases and admitted all of the enhancement allegations. In exchange,
the prosecution agreed to a prison sentence of no more than four years, assuming
defendant’s Romero motion was denied.


       2
          According to defendant’s Romero motion, when he was 18 years old, defendant
and a friend got into a dispute with some other men (alleged drug dealers) over a drug
debt. Defendant’s friend was killed as a result of the dispute. A few days later,
defendant shot two of the men in the legs.
                                              6
       In her pre-sentencing report, the probation officer reported that she spoke with
Hanlon via telephone, who stated that Target had “sustained a financial loss of
$16,649.63,” which “only represents the crimes committed in Santa Clara County.” The
probation officer recommended the court order $16,649.63 in victim restitution to Target.
       Defendant filed a Romero motion, in which he asked the court to reduce the felony
count in the failure to appear case to a misdemeanor and dismiss the strike priors in both
cases. The motion also asserted that Target’s restitution claim was “grossly overstated.”
Defendant argued that the “only incident occurring in Santa Clara County is the one . . .
occurring on January 5, 2009. The facts regarding the loss are correctly set out in the
pre-sentence report: four gift cards totaling $8,000 were fraudulently obtained.
However, only $3,850.37 worth of goods was purchased. Following this transaction, the
remaining cards were cancelled, and there was no further loss suffered by Target.” (Fns.
omitted.) Defense counsel stated that defendant “has never been charged in relation to
any of the other stores targeted in this scheme.”
       At sentencing, the court denied the Romero motion, but reduced the charge in the
failure to appear case to a misdemeanor. The court sentenced defendant to 32 months in
prison in the grand theft case. The court designated the conspiracy count as the principal
term and sentenced defendant to the lower term of 16 months, doubled for the strike
priors (§ 1170.12, subd. (c)(2)), for a total of 32 months. The court imposed 32 months
on both the burglary and grand theft counts (the lower terms of “16 months doubled
under the strike law”) but stayed execution of those sentences under section 654. In light
of defendant’s conduct and rehabilitation efforts in local custody, the court struck the
additional punishment resulting from the admission of the prison prior. The court
awarded defendant 621 custody credits (311 actual days, plus 310 conduct credits). The
court imposed fines and fees that are not at issue in this appeal. The court also imposed
the minimum restitution fund fine (§ 1202.4, subd. (b)) of $200, and imposed but
suspended a parole revocation restitution fine (§ 1202.45) in the same amount.
                                             7
       At sentencing, defendant objected to the probation officer’s recommendation
regarding victim restitution, arguing that he had “entered a plea related to the offense
committed in Santa Clara County in San Jose.” He contended that the “only loss from
that particular act from that store comes to . . . $3,855.37 [sic]” and that he had not “been
charged in relation to any acts in stores outside of Santa Clara County.” The prosecutor
responded that defendant had pleaded no contest to a conspiracy that occurred between
December 26, 2008, and January 12, 2009, and that “the entire loss . . . from that
conspiracy was the $16,000.00.” Defense counsel argued that the conspiracy alleged in
the information was the conspiracy “to commit the crime that was committed in San Jose
in Santa Clara County.” The court stated that “conspiracy has jurisdictional aspects
included in the Penal Code that go beyond the boundaries of this particular jurisdiction”
and ordered defendant to pay $16,649.63 in victim restitution to Target. The court also
ordered that defendant was jointly and severally liable with his coconspirators for victim
restitution. In the failure to appear case, the court sentenced defendant to 100 days in jail
and deemed the sentence served in light of his custody credits.

                                        DISCUSSION

       Defendant challenges the trial court’s order awarding Target $16,649.63 in victim
restitution. Defendant argues that the restitution order has “two logical components:
(1) $3,850.37 to compensate Target for the cost of the electronic items obtained
unlawfully on January 5, 2009[;] and (2) $12,799.26 for other unspecified losses.”
Defendant does not challenge the first component of the order, acknowledging that “there
was a factual and rational basis to order victim restitution of $3,850.37” based on the
evidence presented at the preliminary hearing. But defendant challenges the second
component of the restitution order, arguing that Target “failed to meet its burden of
providing sufficient information to make a prima facie showing of [its] alleged loss”


                                              8
because Target failed to provide “any specific information or receipts” to support a claim
for $12,799.26.
       The Attorney General argues that defendant has “waived” this claim by failing to
object to the victim restitution award on this ground in the trial court. Since this claim
essentially challenges the sufficiency of the evidence to support the trial court’s
restitution order, we conclude that it has not been forfeited and will address it on the
merits. (People v. Rodriguez (1998) 17 Cal.4th 253, 262.)

   I. General Principles Governing Victim Restitution

       “In 1982, California voters passed Proposition 8, also known as The Victims’ Bill
of Rights. . . . Proposition 8 established the right of crime victims to receive restitution
directly ‘from the persons convicted of the crimes for losses they suffer.’ ” (People v.
Giordano (2007) 42 Cal.4th 644, 652 (Giordano); see also People v. Stanley (2012)
54 Cal.4th 734, 736 (Stanley).) Proposition 8 added article I, section 28 to the California
Constitution. That section was amended by initiative measure (Proposition 9) on
November 4, 2008, and currently provides in subdivision (b)(13): “(A) It is the
unequivocal intention of the People of the State of California that all persons who suffer
losses as a result of criminal activity shall have the right to seek and secure restitution
from the persons convicted of the crimes causing the losses they suffer. [¶]
(B) Restitution shall be ordered from the convicted wrongdoer in every case, regardless
of the sentence or disposition imposed, in which a crime victim suffers a loss.” (Cal.
Const., art. I, § 28, subd. (b)(13).)
       “California Constitution, article I, section 28, subdivision (b), which is not self-
executing, directed the Legislature to adopt implementing legislation.” (Giordano, supra,
42 Cal.4th at p. 652.) To that end, the Legislature enacted section 1202.4. (Stanley,
supra, 54 Cal.4th at p. 736, citing Stats. 1983, ch. 1092, § 320.1, p. 4058.) Under that
code section, the court must order direct victim restitution in “every [criminal] case in
                                               9
which a victim has suffered economic loss as a result of the defendant’s conduct.”
(§ 1202.4, subd. (f); see also § 1202.4, subd. (a)(1).) The court “shall require” the
defendant to make restitution “based on the amount of loss claimed by the victim . . . or
any other showing to the court. . . . The court shall order full restitution unless it finds
compelling and extraordinary reasons for not doing so and states them on the record.”
(§ 1202.4, subd. (f).)
       Section 1202.4, subdivision (f)(3) provides: “[t]o the extent possible, the
restitution order . . . shall be of a dollar amount that is sufficient to fully reimburse the
victim or victims for every determined economic loss incurred as the result of the
defendant’s criminal conduct, including, but not limited to,” 12 categories of economic
losses. (Stanley, supra, 54 Cal.4th at p. 737.) Two of the 12 categories listed in
subdivision (f)(3) of section 1202.4 are relevant here. The first provides that victim
restitution shall include “[f]ull or partial payment for the value of stolen or damaged
property,” defined as “the replacement cost of like property, or the actual cost of
repairing the property when repair is possible.” (§ 1202.4, subd. (f)(3)(A).) The second
provides for recovery of “[w]ages or profits lost due to injury incurred by the victim
. . . .” (§ 1202.4, subds. (f)(3)(D).)
       A defendant is entitled to a hearing to “dispute the determination of the amount of
restitution.” (§ 1202.4, subd. (f)(1).) “A restitution hearing is usually held at the time of
sentencing. The standard of proof at a restitution hearing is preponderance of the
evidence, not reasonable doubt.” (People v. Holmberg (2011) 195 Cal.App.4th 1310,
1319, citing People v. Gemelli (2008) 161 Cal.App.4th 1539, 1542 (Gemelli).)
       At a victim restitution hearing, a prima facie case for restitution is made by the
prosecution “based in part on a victim’s testimony on, or other claim or statement of, the
amount of his or her economic loss.” (People v. Millard (2009) 175 Cal.App.4th 7, 26
(Millard).) Once the prosecution has made a prima facie showing of the victim’s loss,
“ ‘the burden shifts to the defendant to demonstrate that the amount of the loss is other
                                               10
than that claimed by the victim.’ ” (Ibid.; see also People v. Jessee (2013)
222 Cal.App.4th 501, 507, citing People v. Prosser (2007) 157 Cal.App.4th 682, 691.)
“While the court need not order restitution in the precise amount of loss, it ‘must use a
rational method that could reasonably be said to make the victim whole, and may not
make an order which is arbitrary or capricious.’ ” (People v. Chappelone (2010)
183 Cal.App.4th 1159, 1172, citing People v. Thygesen (1999) 69 Cal.App.4th 988, 992
(Thygesen) and other cases.) A restitution order is intended to compensate the victim for
his or her actual loss; it is not intended to provide the victim with a windfall. (Millard,
supra, 175 Cal.App.4th at p. 28.)

       II.    Standard of Review

       Victim restitution awards are vested in the trial court’s discretion and will be
disturbed on appeal only when the appellant has shown an abuse of discretion.
(Giordano, supra, 42 Cal.4th 644, 663.) “The abuse of discretion standard is
‘deferential,’ but it ‘is not empty.’ [Citation.] ‘[I]t asks in substance whether the ruling
in question “falls outside the bounds of reason” under the applicable law and the relevant
facts [citations].’ [Citation.] Under this standard, while a trial court has broad discretion
to choose a method for calculating the amount of restitution, it must employ a method
that is rationally designed to determine the . . . victim’s economic loss.” (Id. at pp. 663-
664.) “[A] trial court must demonstrate a rational basis for its award, and ensure that the
record is sufficient to permit meaningful review. The burden is on the party seeking
restitution to provide an adequate factual basis for the claim.” (Id. at p. 664.) “No abuse
of that discretion occurs as long as the determination of economic loss is reasonable,
producing a nonarbitrary result. Factors relevant to that determination will necessarily
depend on the particular circumstances before the court.” (Id. at p. 665.)




                                             11
       III.   Target’s statement of loss in the probation report and the probation
              officer’s recommendation were sufficient to state a prima facie claim

       “Section 1202.4 does not, by its terms, require any particular kind of proof.
However, the trial court is entitled to consider the probation report, and, as prima facie
evidence of loss, may accept a property owner’s statement made in the probation report
about the value of stolen or damaged property.” (Gemelli, supra, 161 Cal.App.4th at
pp. 1542-1543, citing People v. Foster (1993) 14 Cal.App.4th 939, 946 (Foster),
superseded by statute on other grounds as stated in People v. Birkett (1999) 21 Cal.4th
226, 238-245.) “ ‘This is so because a hearing to establish the amount of restitution does
not require the formalities of other phases of a criminal prosecution. [Citation.] When
the probation report includes information on the amount of the victim’s loss and a
recommendation as to the amount of restitution, the defendant must come forward with
contrary information to challenge that amount.’ ” (People v. Keichler (2005)
129 Cal.App.4th 1039, 1048 (Keichler), citing Foster, at p. 947.) “ ‘Since a defendant
will learn of the amount of restitution recommended when he [or she] reviews the
probation report prior to sentencing, the defendant bears the burden at the hearing of
proving that amount exceeds’ ” the amount of the victim’s loss. (In re S.S. (1995) 37
Cal.App.4th 543, 546 (S.S.), quoting People v. Hartley (184) 163 Cal.App.3d 126, 130;
italics added by S.S.) “[W]here the items, amounts, and sources are adequately identified
in or with the probation report, the defendant has the burden of refuting them.” (S.S., at
p. 546.) “Absent a challenge by the defendant, an award of the amount specified in the
probation report is not an abuse of discretion.” (Keichler, at p. 1048.)
       Defendant contends that Target has not made a prima facie showing of its alleged
loss because Target failed to provide “any specific information or receipts” to support a
claim for $12,799.26. Defendant argues that although Target was given an opportunity to
provide documentary evidence, receipts, or other evidence to support this component of


                                             12
its claim, it failed to do so, and that Hanlon’s “bare hearsay statement” to the probation
officer was an insufficient prima facie showing to support the trial court’s order.
       Defendant’s contention is contrary to the holding in Foster. The defendant in
Foster was ordered to pay $8,000 in victim restitution for a stolen Persian rug. (Foster,
supra, 14 Cal.App.4th at p. 943.) The order was based on the probation officer’s report
that the victim had said she paid $8,000 for the rug. (Id. at p. 944.) On appeal, the
defendant argued that “the Legislature intended that proof of replacement cost for
purposes of restitution be made by documentary evidence” and that the court could not
rely on the victim’s uncorroborated statement to establish the value of the rug. (Id. at
pp. 943, 945.) The court disagreed, explaining, “the probation report gives notice to the
defendant of the recommended amount of restitution, and the hearing offers him the
opportunity to rebut the amount before the court determines the amount. [Citation.] At
the hearing, ‘[t]he defendant bears the burden of proving the victim’s restitution estimate
exceeds the replacement cost of the stolen property.’ ” (Id. at p. 946.) The court stated
that “[f]or most types of stolen property, the original cost will be a fair approximation of
the replacement cost” and held that “absent unusual circumstances, or a showing by the
defendant to the contrary, the original cost of a stolen item may be treated as evidence of
replacement cost for purposes of restitution.” (Ibid.) The court held that a “property
owner’s statements in the probation report about the value of her property should be
accepted as prima facie evidence of value for purposes of restitution” (Ibid.)
       The Foster court rejected the defendant’s contentions that the victim was required
to submit documentary evidence to establish the value of the rug and that determinations
of value must “be based on evidence other than the victim’s uncorroborated statement.”
(Foster, supra, 14 Cal.App.4th at p. 948.) The court explained: “In many other contexts,
an owner’s opinion of the value of his or her property is sufficient evidence to establish
value. (See Evid. Code, § 810 et seq.) There is no justification for requiring a more
stringent rule in the context of the relaxed procedure of a hearing to determine conditions
                                             13
of probation.” (Foster, at p. 948, original italics; see also S.S., supra, 37 Cal.App.4th at
pp. 545-548 & 547, fn. 2 [victim’s letter to probation officer itemizing loss was sufficient
prima facie showing; “[n]one of the cases hold that the victim must supply a sworn proof
of loss or detailed documentation of costs and expenses”]; Gemelli, supra,
161 Cal.App.4th at p. 1543 [following Foster and rejecting contrary authority to the
extent that it “might be read to require more than a victim’s statement of loss and a
probation officer’s recommendation as prima facie evidence of value”].)
       Following Foster, S.S., and Gemelli, we conclude that the prosecution made an
adequate prima facie showing of Target’s restitution claim to shift the burden of proof to
defendant to refute that claim. In S.S., in response to the defendant’s contention that “he
was entitled to more information concerning the precise nature of the items claimed,” the
court stated, “there is no basis for a conclusion that he lacked the information sought, or
could not by reasonable efforts obtain it. . . . If further details were needed, [the
defendant] could attempt to procure them, either by contacting the victim or by
requesting that the probation officer do so. Having done none of these things, [the
defendant] cannot complain about the lack of detail in the statement.” (S.S., supra,
37 Cal.App.4th at p. 548.) Similarly, if defendant thought more information was needed
to challenge Target’s restitution claim, he could have contacted Hanlon, asked the
probation officer to contact Hanlon, subpoenaed Hanlon to testify at the sentencing
hearing, or asked the court to conduct a separate hearing on victim restitution to permit
defendant to obtain evidence and procure Hanlon to testify. He did none of those things.
       Defendant argues that the restitution order here is similar to that in People v.
Harvest (2000) 84 Cal.App.4th 641, 653 (Harvest), “where a restitution order of $5[,]500
for funeral expenses was reversed because the claimant failed to provide adequate
documentation or testimony in support of the claim.” Defendant does not acknowledge
the contrary holdings in Foster, S.S., and Gemelli or explain why we should follow


                                              14
Harvest instead. We have reviewed Harvest and are not persuaded that it applies in this
case.
        The defendant in Harvest was convicted of first degree murder of one victim
(Vigil) and involuntary manslaughter of another (Gialouris). (Harvest, supra,
84 Cal.App.4th at p. 645.) The trial court’s restitution ordered included funeral and
burial expenses for both families. On appeal, the defendant challenged the $5,500
awarded to Gialouris’s mother, arguing that the restitution order lacked “ ‘an adequate
factual basis.’ ” (Id. at p. 652.) The appellate court agreed and reversed that portion of
the order, stating: “The Vigil family could support their claim with documentation and
stood ready to testify, but the Gialouris claim had neither of these supports. There was
mention of the Gialouris claim in the probation officer’s report, which may satisfy notice
requirements for due process (e.g., [citation]), but it cannot take the place of evidence.”
(Harvest, at p. 653, citing Thygesen, supra, 69 Cal.App.4th 988, 995-996.) This was the
full extent of the court’s analysis in Harvest. The Harvest court did not consider whether
the prosecution had met its burden of establishing a prima facie case, or whether the
burden of proof had shifted to the defendant. We therefore conclude that it is inapposite.
Thygesen, which Harvest cited, considered the sufficiency of the evidence to support the
trial court’s ruling following a contested evidentiary hearing on victim restitution in
which the evidence presented at the hearing was different from the estimates contained in
the probation report. (Thygesen, at pp. 991, 994-996.) Like Harvest, the Thygesen court
did not consider whether the prosecution had met its burden of establishing a prima facie
case, or whether the burden of proof had shifted to the defendant. Thus, it is also
inapposite.
        We conclude the prosecution made a sufficient prima facie showing to support the
$16,649.63 victim restitution awarded to Target and shift the burden to defendant to
refute the amount claimed. Accordingly, we reject defendant’s contention that the trial
court abused its discretion when it awarded Target $16,649.63 in victim restitution.
                                             15
       IV.    The trial court did not abuse its discretion in ordering $16,649.63 in
              restitution because there was evidence that the conspiracy involved
              multiple thefts

       Defendant also contends that the victim restitution order should be reduced by
$12,799.26 because there is no evidence that the amount ordered in excess of $3,850.37
was the result of “the crimes for which [he] was convicted” and that “the failure to
demonstrate that [the] total losses claimed were actually due to [his] conduct resulted in
an improper windfall to Target . . . .” He asserts “there was no evidence that any
transactions other than the one that occurred on January 5, 2009[,] was [sic] part of the
same conspiracy to which [he] entered a guilty plea . . . .”
       “Section 182 prohibits a conspiracy by two or more people to ‘commit any
crime.’ ” (People v. Johnson (2013) 57 Cal.4th 250, 257.) “ ‘Conspiracy is an inchoate
offense, the essence of which is an agreement to commit an unlawful act.’ [Citations.]
Conspiracy separately punishes not the completed crime, or even its attempt. The crime
of conspiracy punishes the agreement itself and ‘does not require the commission of the
substantive offense that is the object of the conspiracy.’ [Citation.] ‘Traditionally the
law has considered conspiracy and the completed substantive offense to be separate
crimes.’ ” (Id. at pp. 258-259.) But “an agreement to commit a crime, by itself, does not
complete the crime of conspiracy. The commission of an overt act in furtherance of the
agreement is also required. . . . Once one of the conspirators has performed an overt act
in furtherance of the agreement, ‘the association becomes an active force, it is the
agreement, not the overt act, which is punishable. Hence the overt act need not amount
to a criminal attempt and it need not be criminal in itself.’ ” (Id. at p. 259.) “A member
of a conspiracy is criminally responsible for the crimes that he or she conspires to
commit, no matter which member of the conspiracy commits the crime.” (CALCRIM
No. 417; People v. Hardy (1992) 2 Cal.4th 86, 188.) Conspiracy cases “may be



                                             16
prosecuted and tried in the superior court of any county in which any overt act tending to
effect the conspiracy” is done. (§§ 182, subd. (a), 184.)
       Defendant pleaded no contest to all counts in the grand theft case, including count
3, which alleged a conspiracy to commit grand theft between December 26, 2008 and
January 12, 2009. The dates charged in the conspiracy count were not limited to the
January 5, 2009 theft at the San José store. As for defendant’s contention that there was
no evidence that the conspiracy involved acts other than the theft at the San José store,
Officer Moody testified that defendant told him he had used gift cards that the two
unidentified females gave him “at several different Target locations throughout the bay
area [sic]” to purchase electronics. Hanlon’s notes—which defendant attached to his
Romero motion—indicated that the conspiracy involved at least three Target stores. The
probation officer reported that surveillance video showed that defendant’s vehicle was
used in “multiple thefts.” According to the prosecution’s opposition to defendant’s
Romero motion, the conspiracy included thefts at the Daly City store on December 26,
2008, at the San Leandro store on January 2, 2009, and at the Capitol Avenue store in San
José on January 5, 2009. Defendant did not dispute those facts. All of those thefts
occurred between December 26, 2008, and January 12, 2009, the time frame charged in
the conspiracy count. And the modus operandi in each case was the same. Thus, there
was substantial evidence that the conspiracy involved more than the theft at the San José
store on January 5, 2009. On this record, we cannot say the court abused its discretion
when it ordered restitution for more than the losses at the San José store.
       Defendant also argues that Target “did not provide a statement or receipts
demonstrating that the additional $12,799.26 in losses were incurred within the time
period of the charged conspiracy.” We have already concluded that the prosecution made
a sufficient prima facie showing of the amount of Target’s restitution claim. If defendant
believed the amount claimed was not causally related to the conspiracy to which he


                                             17
pleaded no contest, it was incumbent upon defendant to present evidence refuting that
claim. He presented no such evidence.

                                     DISPOSITION


      The judgment is affirmed.




                                           18
                                      _________________________
                                      MÁRQUEZ, J.




WE CONCUR:




___________________________________
BAMATTRE-MANOUKIAN, Acting P.J.




_________________________
GROVER, J.